FOLEY, Judge
(dissenting).
I respectfully dissent. It is my view that in reversing this case the majority is, in effect, granting a de novo hearing to make a finding of reasonable doubt. It is a fundamental rule in criminal law that on appeal the case must be reviewed in the light most favorable to the verdict. In reversing, the majority gives no deference to the police officer’s determination. See State v. Olson, 342 N.W.2d 638, 640-41 (Minn.App.1984).
The cases are legion setting out the rule that trained law enforcement officers “ ‘may make inferences and deductions that might well elude an untrained person.’ ” See, e.g., State v. Kvam, 336 N.W.2d 525, 528 (Minn.1983) (quoting United States v. Cortez, 449 U.S. 411, 418, 101 S.Ct. 690, 695, 66 L.Ed.2d 621 (1981)).
The credible evidence, obviously believed by the jury, is reflected by the testimony of Officer Todd Switajewski on direct examination. Switajewski met Shepard at the scene of the accident. The following testimony is significant to decision in this case:
Q. Did she tell you who was driving?
A. She said that she was.
Q. What else?
A. I asked her if she been drinking.
Q. What did she say?
A. She said she had been down to the supper club and had lunch and had some drinks down there.
Q. Did you notice anything about the way she moved?
A. Well, her balance wasn’t real good I noticed and her speech was kind of slurred. I could smell the odor of an alcoholic beverage when I got close to her.
Q. Were you — you were familiar with her from the past?
A. Yes, I have known her for a number of years.
Q. So you have had many chances to speak to her in the past?
A. Oh, yes.
Q. Her speech was different at this time?
A. Right. It was a little slurred.
Switajewski then testified as to his conversation with Shepard at her residence:
Q. Did you ask her whether she had been drinking?
A. Yes, I did.
Q. What did she tell you when you were at the house?
A. She told me that she had some drinks down at the supper club.
£ $ ⅜ * * *
Q. Did she tell you anything else about drinking?
A. No. That was the only place she said she had any drinks.
The record establishes that Switajewski is a trained police officer, one who is qualified to express an opinion as to whether a person is under the influence. The following questions and answers, believed by the jury, support the conviction:
Q. Now, Officer Switajewski, you had a chance to observe the Defendant both at the scene of the accident and also at the house?
A. Yes, I did.
Q. Based on your observations did you form an opinion as to whether the Defendant was under the influence of alcohol?
A. I felt that she was intoxicated, yes.
Q. And that was based on what?
A. Well her poor balance, her slurred speech, running off the road. There was no apparent reason. Off to one side of the road into the other into the ditch. She stated that she went to sleep. I guess to me that would kind of indicate that, yeah, that would go along with — be consistent with the other signs that I saw.
The following testimony was given by Swi-tajewski with reference to a urine sample from Shepard:
Q. What kind of sample was it?
A. Urine sample.
Q. And did you have a kit or something available for that?
A. Yes, I did.
Q. So what happened?
A. She gave me a sample.
*324Q. And did you — what did you do with that sample?
A. That sample was sealed and sent to the state lab.
Q. The Bureau of Criminal Apprehension?
A. That is correct.
Q. And how was it sent?
A. By U.S. mail.
Q. Is that the way used by the sheriffs department in most investigations with the Bureau of Criminal Apprehension? A. Yes.
Q. That is the recognized way?
A. Yes.
Q. And did the Bureau of Criminal Apprehension analyze that sample?
A. Yes, they did.
Q. And what was the result?
A. I don’t remember right offhand.
Q. Did they provide a report of that analysis?
A. Right.
* * * # * *
Q. Now, Deputy Switajewski, I am showing you now what has been marked as State's Exhibit No. 4, what is that? A. This is the report that we received from the test — from the B.C.A. laboratory.
Q. And what was the result of that test?
A. The result of this test — this one for Leona Shepard was .13.
Q. .13 what?
A. Grams per 67 milliliters of urine, grams of alcohol.
[PROSECUTOR]: Your Honor, the state would offer State’s Exhibit No. 4 in evidence.
THE COURT: Any objection, counsel?
[DEFENSE]: No, it looks absolutely correct.
THE COURT: State’s Exhibit No. 4 is received.
By any standard, this unobjected-to evidence corroborates Switajewski’s testimony and supports the jury verdict of guilty of DWI.
In returning a verdict of guilty of DWI (as well as careless driving, on which appeal was abandoned), it is to be assumed the jury believed Switajewski and not Shepard or her father-in-law. Because credibility of witnesses is a jury question, that finding should not be overturned on appeal, as though we were hearing the case de novo.
There were three witnesses at trial— Switajewski and two witnesses for the defense, Shepard and her father-in-law. It is a firmly-established rule of law that multitudes of witnesses are not required to sustain a conviction. A single witness can be sufficient to justify conviction and support a verdict. In this case, that witness is Switajewski.
The majority takes the position that careless driving resulting in an accident does not establish DWI. True, but in this case there is the positive testimony of Switajew-ski, reaffirmed on cross-examination, that Shepard was under the influence when, after having lunch and some drinks at a supper club in mid-afternoon, she fell asleep and went off the road. The road surface was dry. Shepard had been driving westbound, went off onto the right shoulder and then across the road into the ditch. There were no road hazards.
I have never understood the rule of appellate review to require dissecting and isolating the evidence to find a basis to substitute our judgment for the jury’s verdict. The credibility of all evidence in the case, direct and cross-examination, was for jury determination, and we have the right to conclude the jury believed Switajewski and not Shepard.
Likewise, the jury, as well as the trial judge, saw and heard the witnesses and sifted out the credible evidence to support conviction. The jury found Shepard not guilty of driving with over .10 blood alcohol concentration. That verdict is not inconsistent with a finding of guilty of DWI, amply supported by Switajewski’s testimony-
All contradictory and claimed inconsistencies in the record as to time and amount of alcohol are also jury questions. Shepard *325had no expert testimony in this case. Shepard, as well as her father-in-law, contends that any drinking took place at home after the accident. It was for the jury to decide whether or not to believe this testimony.
It seems to me that if de novo reviews are to be granted in DWI cases, change in appellate review should come from the supreme court or the legislature and not this court. I would affirm.